Citation Nr: 0815432	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  01-04 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to an initial, compensable rating for tremors 
of the head and neck prior to May 3, 2004.

2.  Entitlement to a rating in excess of 10 percent for 
tremors of the head and neck since May 3, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran had active service from December 1963 to 
September 1967, and from December 1990 to May 1991.

In October 1999, the veteran and his wife testified during a 
hearing before a Decision Review Officer (DRO) at the RO; a 
transcript of the hearing is of record.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2002 RO rating decision that, inter alia, 
granted service connection and assigned an initial 
noncompensable rating for tremors of the head and neck, 
effective July 17, 1998.  The veteran filed a Notice of 
Disagreement (NOD) with the initial rating assigned in March 
2002.  The RO issued a Statement of the Case (SOC) in October 
2002, and the veteran filed a VA Form 9 (Appeal to the Board 
of Veterans' Appeals) November 2002.

In November 2003, the Board remanded the claim for a higher 
initial rating to the RO for further development of the 
evidence and for due process development.  After 
accomplishing some of the requested action, the RO continued 
the denial of the claim (as reflected in the February 2005 
Supplemental SOC (SSOC)).

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection, the Board 
has characterized the issues on appeal in light of Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  Moreover, while the RO has 
granted a higher rating of 10 percent during the pendency of 
this appeal, inasmuch as higher ratings are available for 
this condition before and after May 3, 2004, and the veteran 
is presumed to seek the maximum available benefit for a 
disability, the Board has recharacterized the appeal as 
encompassing the two matters set forth on the title page.   
See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  

In August 2005, the Board remanded the claim for a higher 
initial rating to the RO (via the Appeals Management Center 
(AMC), in Washington, DC ) for further development of the 
evidence and for due process development.  In a February 2006 
rating decision, the AMC granted a 10 percent rating for 
tremors of the head and neck, effective May 3, 2004.  The AMC 
issued a SSOC later in February 2006.

The Board's decision addressing the claim for an initial, 
compensable rating for tremors of the head and neck, prior to 
May 3, 2004, is set forth below.  The claim for a rating in 
excess of 10 percent for tremors of the head and neck, since 
May 3, 2004, is addressed in the remand following the order; 
this matter is being remanded to the RO via the AMC, in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that, in the 
August 2005 remand, the Board referred a claim for service 
connection for bilateral hand tremors to the RO for 
appropriate action.  In the July 2006 remand, the Board 
referred claims for compensable ratings for the veteran's 
service-connected hearing loss and erectile dysfunction.  As 
it does not appear that these claims have been adjudicated, 
they are, again, referred to the RO for appropriate action.  
In addition, in an August 2006 statement, the veteran 
reported that he had a torn retina and required eye surgery.  
He stated that he believed this was all tied into his 
neurological problems causing his head, neck, and hand 
problems.  As there is no indication in the record that a 
claim for service connection for a torn retina, as secondary 
to service-connected tremors of the head and neck, has yet 
been addressed by the RO, this matter is not properly before 
the Board; hence, it is also referred to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.  

2.  From July 17, 1998, the effective date of the grant of 
service connection, through May 2, 2004, the veteran's 
tremors of the head and neck have been no more than mild.  


CONCLUSION OF LAW

The criteria for an initial, compensable rating for tremors 
of the head and neck, for the period prior to May 3, 2004, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.27, 
4.124a, Diagnostic Code 8103 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  
        
Recently, the United States Court of Appeals in Veterans 
Claims (Court) also held that, in rating cases, VA must 
notify the claimant that, to substantiate a claim for an 
increased rating: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, April 2004, September 2005, and August 2006 
post-rating letters provided notice to the veteran regarding 
what information and evidence was needed to substantiate the 
claim for a higher initial rating for tremors of the head and 
neck, as well as what information and evidence must be 
submitted by the veteran and what information and evidence 
would be obtained by VA.  These letters specifically informed 
the veteran to submit any evidence in his possession 
pertinent to the claim.  Further, the SOC set forth the 
criteria for higher ratings, and the August 2006 letter 
provided the veteran with general information pertaining to 
the assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  

After issuance of the notice described above, and opportunity 
for the veteran to respond, the September 2007 SSOC reflects 
readjudication of the claim herein decided.  Hence, the 
veteran is not shown to be prejudiced by the timing of this 
post-rating notice. See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The Board points out that, to the extent that Vazquez-Flores 
applies to claims for higher initial ratings, the Board finds 
that the August 2006 VCAA letter, which informed the veteran 
of the information and evidence necessary to substantiate his 
claim for a higher initial rating and explained how 
disability ratings are determined, read together with the 
October 2002 SOC, and February 2005 and September 2007 SSOCs, 
which included the pertinent rating criteria, satisfies the 
notice requirements of Vazquez-Flores.  

Moreover, the claims file reflects that the veteran had 
actual knowledge of the information and evidence necessary to 
substantiate his claim for a higher rating.  Specifically, in 
his March 2002 NOD, the veteran stated that his head shook 
when getting a haircut, which was embarrassing, and when he 
was at the dentist, which was also embarrassing and made the 
dental work more difficult to perform.  He added that he had 
recently had minor eye surgery, which his shaking made more 
difficult.  Regarding employment, the veteran stated that he 
was having trouble writing and typing, and that, when he 
interviewed applicants and was writing his head shaking was 
worse.  He indicated that, all of his service related 
problems were causing him to think of retiring in the near 
future, although he wanted to work longer.  Significantly, 
the Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim.  Vasquez-Flores, 
22 Vet. App. at 48, citing Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007).  Given the veteran's description of the 
impact of his head and neck tremors on employment and daily 
life, and his statement in his November 2002 substantive 
appeal, that his head tremor was moderate to severe, 
warranting a 10 percent to 30 percent rating, the Board finds 
that, to the extent that Vazquez-Flores is applicable, the 
record also indicates that the veteran has demonstrated that 
he has actual knowledge of the information and evidence 
needed to establish a higher initial rating.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of October 1998, 
August 2001, and November 2002 VA examinations.  Also of 
record and considered in connection with the appeal is the 
transcript of the veteran's October 1999 RO hearing, along 
with various statements submitted by the veteran and his 
representative and his wife, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating since the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection to consider the appropriateness of "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  
Fenderson, 12 Vet. App. at 126.

In this case, the RO has assigned the initial, noncompensable 
, under 38 C.F.R. § 4.124a,  Diagnostic Cods 8099-8103, which 
indicates that the tremors of the head and neck are were 
being evaluated, by analogy, to a convulsive tic.  See 
38 C.F.R. §§ 4.20 and 4.27.  Under Diagnostic Code 8103, a 
convulsive tic warrants a noncompensable rating when mild, a 
10 percent rating when moderate, and a 30 percent rating when 
severe.  A note indicates that the rating depends on 
frequency, severity, and muscle groups involved.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8103.  

The terms "mild," "moderate," and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6. 

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the criteria for 
an initial, compensable rating for tremors of the head and 
neck, prior to May 3, 2004, are not met.  

Records of private treatment from November 1995 to April 1998 
reflect findings of and treatment for a head tremor.  

The veteran was afforded a VA general medical examination in 
October 1998.  He reported that he was told by his wife and 
daughter in 1995, or earlier, that he had a tremor of his 
head.  The veteran stated that he went to see a neurologist 
and was started on Inderal LA.  He reported that he got an 
almost immediate response and was markedly improved, although 
he still had a slight hand tremor and slight tremor of his 
head.  The veteran added that, in addition to Inderal LA, he 
had been treated with Xanax.  On examination, there was a 
slight tremor of the head.  The examiner noted that 
musculoskeletal examination was within normal limits except 
for the slight tremor of both hands, and, occasionally a 
tremor of the head, which was a fine tremor but came on 
intermittently.  The pertinent diagnosis was intentional 
tremor.   

On VA neurological examination, also conducted in October 
1998, the veteran complained of "head vibration" which was 
positional, especially on reclining.  The examiner noted that 
this tremor was addressed by the veteran's private physician, 
Dr. Baser, and that a diagnosis of central tremor was made in 
November 1995.  The examiner added that, apparently, some 
neck tremor was seen, right greater than left, but that the 
veteran described himself as markedly improved since November 
1995.  On examination, there was no tremor of the head or 
neck.  The examiner concluded that examination was completely 
within normal limits and that, while a neck tremor, 
compatible with the diagnosis of a central tremor, was 
present in 1995, it was completely eliminated by treatment.  
The examiner noted that the veteran continued in Dr. Baser's 
care.  

In a March 1999 letter, Dr. Baser stated that she had 
followed the veteran for a tremor since November 1995.  She 
reported that the veteran was placed on beta blockers and 
ultimately Inderal LA, which did improve his tremor.  She 
added that he was currently on Xanax and Inderal LA.  Dr. 
Baser indicated that, on examination, the veteran had some 
mild intermittent head tremor on medication.  She added that 
there was no postural component to his tremor, and there was 
no resting tremor.  She concluded by stating that the 
veteran's tremor was under control with medication, but would 
require continued neurologic evaluation and medication.  

During the October 1999 RO hearing, the veteran testified 
that he had been placed on two medications for intention head 
tremor.  He stated that his tremor got worse when he was 
agitated or nervous.  He added that his tremors were getting 
worse, and that he experienced continuous tremors 24 hours a 
day.  The veteran's wife testified that his tremors were not 
very noticeable when he was in a sitting position, but, that 
his head would start moving as he was writing, and that the 
tremor was really bad when he was using his hand, for 
example, writing, eating, or typing.  She added that his 
medication helped a lot, but that the tremor was still 
visible.  

In a December 1999 letter, Dr. Baser stated that the veteran 
had been on a variety of medications, and was currently on 
Inderal LA and Xanax.  She added that, on examination, he had 
a slow, side to side head tremor with writing, walking, and 
fine motor movements, and that the tremor increased with 
distraction.  He also had a trace postural tremor and a trace 
intention tremor.  

In an August 2000 letter, Dr. Baser reported that she had 
last examined the veteran in June 2000, at which time he had 
a mild intermittent intention tremor of his head.  She stated 
that the veteran was suffering from an intention tremor.  

In an April 2001 statement, the veteran's wife reported that, 
in May 1991, she noticed that the veteran's head would shake 
when he typed and ate.  She added that this shaking 
progressed and became more profound until she insisted that 
he see a doctor in 1995 and that, since that time, he 
continued to see his doctor twice a year and took several 
medications per day for this chronic condition.  

The veteran was afforded a VA neurological examination in 
August 2001.  The veteran reported that he was currently 
under the care of Dr. Baser, and was on Inderal LA, Xanax, 
and citalopram.  Neurological examination was unremarkable, 
without evidence of abnormality, except for a slight, 
intermittent, brief tremulousness of the head, observed on 
two occasions, and possibly a slight voice tremor.  The 
examiner noted that the veteran's neck tremor stopped when 
his cranium was touched, and that there was no cogwheeling 
when the neck was passively ranged.  The diagnosis was 
chronic, persistent head-neck tremor, with an excellent 
response to Dr. Baser's medical management.  

In an August 2001 statement, the veteran reported that his 
head tremor was worse when distracted, and that his head 
shook when his dentist was working on his mouth and when he 
got his haircut.  He described his symptoms as very nerve 
racking and added that they made his condition worse.  In his 
March 2002 NOD, the veteran reported that he had recently had 
minor eye surgery which was made much more difficult because 
of his tremor.  

On VA genitourinary examination in November 2002, the veteran 
reported that his head tremors were treated with Inderal, 
however, on examination, the examiner could detect no gross 
tremors about the neck or head.  On VA mental disorders 
examination, also in November 2002, the veteran reported that 
he was taking Xanax to manage essential head tremor symptoms, 
on an as needed basis, approximately one time per month.  

Records of private treatment from July 1998 to May 2004 
include findings of and treatment for head tremor.  In 
January 2001 the veteran reported that his tremor was "OK" 
for now, on medication, and Dr. Baser diagnosed a mild 
postural tremor.  

The Board finds that the medical evidence as noted above does 
not show symptoms that warrant a compensable rating for the 
period prior to May 3, 2004.  In this regard, the pertinent 
medical during that timeframe consistently described the 
veteran's tremors of the head and neck as slight and mild.  
The veteran himself described his head tremor as slight on VA 
general medical examination in October 1998, and the examiner 
described the veteran's head tremor as an occasional, fine 
tremor, which came on intermittently.  The veteran's private 
physician, Dr. Baser, described the head tremor as mild and 
intermittent in her March 1999 letter.  She described this 
tremor as a mild intermittent intention tremor in her August 
2000 letter.  During treatment in January 2001, her diagnosis 
was mild postural tremor.  VA examination in August 2001 
revealed a slight, intermittent, tremulousness of the head.  

The Board has considered the statements of the veteran and 
his wife, regarding observation of his tremor;  however, 
given the consistent description of the service-connected 
tremors as slight and mild prior to May 3, 2004, the Board 
finds that the severity of the veteran's service-connected 
disability during the period in question can be described as 
no more than mild.  

The Board has considered the veteran's assertion, made in his 
November 2002 substantive appeal that, in light of the fact 
that his tremors required two medications for control, 
specifically, Inderal LA and Xanax, his condition should be 
found to be at least moderate to severe.  The Board points 
out, however, that on VA mental disorders examination in 
November 2002, the veteran himself reported that he was 
taking Xanax to manage his essential tremor symptoms on an as 
needed basis, and that he was only taking this medication 
approximately once a month.  In any event, the medical 
evidence prior to May 3, 2004 simply does not describe 
moderate or severe tremors, but, rather, provides several 
descriptions of slight and mild tremors.  As such, an 
initial, compensable rating under Diagnostic Code 8103 is not 
warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8103.  

Based on the foregoing, the Board finds that the record 
presents no basis for assignment of a compensable schedular 
rating for tremors of the head and neck from the July 17, 
1998 effective date of the grant of service connection 
through May 2, 2004.  

The above determination is based on consideration of 
applicable provisions of VA's rating schedule, the Board 
finds that there is no showing that, under any period under 
consideration, the veteran's service-connected tremors of the 
head and neck have reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) 
(cited in the February 2006 SSOC).  In this regard, the Board 
notes that the disability has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated the noncompensable rating assigned for the 
period in question).  

Although the record reflects that the veteran is retired, 
there is no showing that the head and neck tremors have 
resulted in marked interference with employment.  Rather, the 
veteran has indicated that he retired early because of head 
and neck tremors and other conditions.  In this regard, in an 
August 2004 letter, the veteran stated that he retired in 
September 2003 because of his head tremor and anxiety.  In an 
April 2005 letter, the veteran indicated that his head 
tremors were one of the reasons, along with other service 
related disabilities, that he retired.  In an August 2006 
letter, the veteran stated that he forced himself to retire 
because his head and hand tremor were impacting his 
performance.  Most recently, in a September 2007 letter, the 
veteran stated that he developed hand tremors secondary to 
his head tremor, and these tremors forced him to retire 
early.  In addition, there is no evidence of record 
indicating that this disability has necessitated frequent 
periods of hospitalization, or otherwise rendered inadequate 
the regular schedular standards.  In the absence of evidence 
of any of the factors outlined above, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   

The Board has also considered the applicability of the 
benefit-of-the doubt doctrine, but finds that, as the 
preponderance of the evidence is against assignment of an 
initial, compensable rating for tremors of the head and neck 
prior to May 3, 2004, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial, compensable rating for tremors of the head and 
neck, prior to May 3, 2004, is denied.  

REMAND

Unfortunately, the Board finds that additional RO action on 
the claim for a rating in excess of 10 percent for tremors of 
the head and neck, since May 3, 2004 is warranted, even 
though it will, regrettably, further delay an appellate 
decision on this matter.  

The claims file reveals that there may be pertinent VA 
treatment records outstanding.  In this regard, the veteran 
stated in an October 2006 letter that he was seen on a 
regular basis at the neurology PADRECC clinic at the Houston 
VA Medical Center (VAMC).  In a September 2007 letter, the 
veteran specifically asked that VA review his six month 
evaluation at the Houston Parkinson Center Clinic at the 
Houston VAMC, conducted in March 2007.  While records of VA 
treatment from the Houston VAMC, dated from September 2004 to 
June 2006 have been associated with the claims file, the 
veteran's statements reflect that more recent records of VA 
treatment for his head and neck tremors are available.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
records of pertinent treatment from the Houston VAMC since 
June 2006, to specifically include treatment in March 2007, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal 
facilities. 

The Boar also notes that the most recent VA examination 
report regarding the veteran's service connected head and 
neck tremors is from November 2005.  In his September 2007 
letter, the veteran reported that his conditions had worsened 
over the years.  

To ensure that the record reflects the current severity of 
the veteran's service-connected head and neck tremors, the 
Board finds that a more contemporaneous examination, with 
findings responsive to the applicable rating criteria, is 
needed to properly evaluate this disability.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (VA has a duty to provide the 
veteran with a thorough and contemporaneous medical 
examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot 
be considered contemporaneous).  

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by an appropriate  physician, at a VA medical 
facility.  The veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, may 
result in a denial of the claim (as  the claim will be 
adjudicated on the basis of the evidence of record).  See 38 
C.F.R. § 3.655.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility.
 
To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
invite the veteran to submit all pertinent evidence in his 
possession (not previously requested) and ensure that its 
notice to the veteran meets the requirements of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), as appropriate.  
 
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  The RO's adjudication of the claim should include 
continued consideration of whether "staged rating" 
(assignment of different ratings for different periods of 
time, based on the facts found), pursuant to Fenderson, is 
warranted.  

Accordingly, this matter is hereby REMANDED to RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Houston 
VAMC all records of evaluation and/or 
treatment of tremors of the head and neck 
since June 2006, to specifically include 
any records of treatment from March 2007.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim remaining on appeal, that is not 
currently of record. 

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, as well as explain the type 
of evidence that is the veteran's 
ultimate responsibility to submit . The 
RO should also ensure that its letter 
meets the requirements of Vazquez-Flores 
(cited to above), as appropriate.  

The RO should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  The RO should assist the veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should provide an assessment 
of the severity of tremors of  the head 
and neck, indicating whether such tremors 
are best characterized as  mild, 
moderate, or severe.  In rendering this 
opinion, the examiner should consider 
frequency, severity, and the muscle 
groups involved.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim remaining 
on appeal in light of all pertinent 
evidence and legal authority.  The RO's 
adjudication of the claim should include 
continued consideration of whether 
"staged rating", pursuant to Fenderson 
(cited to above), is warranted

8.  If the benefit sought remains denied, 
the RO must furnish to the veteran and 
his representative an appropriate 
supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


